Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. Attachment, § 43*—when evidence of fraud by debtor in making conveyance improperly excluded. Where an action in attachment is brought alleging that the defendant has made a fraudulent conveyance or assignment of his property to hinder and delay his creditors, and the defendant files a schedule claiming all of such property as exempt from execution, it is improper for the court, although it determined that all the property levied upon by the writ was included and named in the schedule of exemption, to exclude evidence tending to show fraud and to dissolve the attachment, as the proper procedure is for the court to admit such evidence and if of the opinion that the fraud alleged has been proven, enter a judgment sustaining the attachment.